Citation Nr: 1715525	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  08-18 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1. Entitlement to service connection for a disorder characterized by loose bowel movements.

2. Entitlement to service connection for a disorder characterized by constipation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from February 8, 1990 to May 25, 1990 and from February 7, 2003 to May 12, 2004 and from April 11, 2005 to October 10, 2005 with active duty service in the Southwest Asia Theater from March 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This appeal was remanded in August 2015, and again in February 2017 and has now been returned to the Board for further adjudication.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board has also considered documentation included in the Virtual VA system in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran does not have an undiagnosed illness or chronic multisymptom illness of unknown etiology manifested by constipation resulting from service during the Persian Gulf War.

2.  The Veteran does not have an undiagnosed illness or chronic multisymptom illness of unknown etiology manifested by loose bowel movements resulting from service during the Persian Gulf War.  

3. The preponderance of the evidence fails to show that the Veteran has a clinical diagnosis of a disorder characterized by constipation that had its onset during or is related to his active duty service.

4. There preponderance of the evidence fails to show that the Veteran has a clinical diagnosis of a disorder characterized by loose bowel movements that had its onset during or is related to his active duty service.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection a disorder characterized by loose bowel movements have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2. The criteria for entitlement to service connection a disorder characterized by constipation have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations VA has a duty to notify and assist the claimant in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, a February 2007 letter satisfied VA's duty to notify the Veteran of the elements of his service connection claims.  Additionally, a June 2008 Statement of the Case (SOC) provided the Veteran with the regulatory criteria relevant to 38 C.F.R. § 3.317 (2016).  Therefore, VA has met all statutory and regulatory notice provisions set forth in the VCAA.  

As for VA's duty to assist, this duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, the record reflects that all of the Veteran's service treatment records, personnel records, and relevant post-service treatment records have been collected.  Accordingly, VA has satisfied its duty to assist with regard to the procurement of records relevant to the Veteran's claim.

According to McLendon v. Nicholson, when required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  See generally 20 Vet. App. 79 (2006).  Such a medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). 

The Board notes that the August 2015 Board decision remanded the Veteran's claim to the AOJ to schedule the Veteran for another VA examination addressing the service connection claims on appeal.  Prior to this, a VA examination had been provided to the Veteran in August 2012, but the Board had found that the resulting examination report to be inadequate for rating purposes.  However, the record reflects that the Veteran did not appear for his scheduled August 2016 VA examination.

In this regard, the Board notes that under the presumption of regularity, VA and other government officials perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005).  Additionally, until recently, the United States Court of Appeals for Veterans Claims (CAVC or Veterans Court) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination. This presumption of administrative regularity can be rebutted by clear evidence to the contrary.  The Veterans Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, 236 (2011).  However, on appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) subsequently issued a decision in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013) (Kyhn II).  In Kyhn II, the Federal Circuit Court vacated the lower Court's Kyhn decision, holding that the CAVC had relied upon extra-record evidence to make a finding of fact in the first instance in striking down CAVC's application of the presumption of administrative regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  Id.  However, in that case, the Veteran asserted that he never received notice of the VA examination, which, as discussed below, is not the case here.  See generally id.  

In this case, the Veteran's representative has sent multiple informal hearing presentations (IHPs) to the Board, the first of which was submitted in January 2017, and the second of which was submitted in March 2017.  Both discuss the fact that documentation of written notice to the Veteran of the date of and time of his scheduled VA examination has not been associated with the claims file, but do not affirmatively assert that the Veteran did not receive written notice of the date and time of his VA examination.  Specifically, the January 2017 IHP asserts an additional VA examination should be scheduled due to the "absence of verification that the Veteran received proper notification of his [VA examination]."  However, in order to trigger an inquiry as to whether the facts of this case indicate that the presumption of regularity do not apply, the Veteran must, at a minimum allege, that he did not receive the document in question.  See Baxter v. Principi, 17 Vet. App. 407 (2004) (holding that that the Board need not examine whether the presumption of regularity has been rebutted unless and until the Veteran, at a minimum, alleges that he did not receive the document in question).  On this basis, the Board will not address the issue of whether the presumption of regularity has been rebutted, and will presume that the Veteran received appropriate notice of the date and time of his scheduled VA examination in keeping with established VA procedures.  Cf. Veterans Benefits Administration Adjudication Procedures Manual, M-21 IV.ii.3.B.1.b.

Although at the time of the Board's February 2017 remand, there was no documentation of the Veteran's failure to appear for his scheduled VA examination in the claims file, the VA examination cancellation notice was subsequently associated with the claims file, noting that the Veteran had failed to appear.  Under 38 C.F.R. § 3.655 (a), when entitlement to a benefit cannot be established without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, action shall be taken in accordance with 38 C.F.R. § 3.655 (b) or (c) as appropriate.  Title 38 C.F.R. § 3.655 (b) applies to original or reopened claims or claims for increase, while 38 C.F.R. § 3.655 (c) applies to running awards, when the issue is continuing entitlement.  More specifically, when a claimant fails to report for a medical examination scheduled in conjunction with an original compensation claim, without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, or death of an immediate family member.  See 38 C.F.R. § 3.655 (a).  The Veterans Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). In this regard, the Board notes that the Veteran submitted a Declaration of Status of Dependents on August 24, 2016 using an address that matches his address in the VBMS claims folder, and on other recent documents sent to him by VA.  There are no documented statements in the claims file providing good cause for the Veteran's failure to appear, and the Veteran has been sent two Supplemental Statements of the Case (SSOCs) noting his failure to appear for a scheduled VA examination.  Given the foregoing, the Board will proceed to adjudicate the Veteran's appeal in the absence of an adequate VA examination.

Additionally, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Here, as discussed above, the claims on appeal were remanded in August 2015 and February 2017 for additional development to include the collection of relevant outstanding post-service treatment records, to provide an adequate VA examination responsive to the claims on appeal, and, as already discussed, to procure documentation of the cancellation of the Veteran's scheduled August 2016 VA examination after his failure to appear.  All of the foregoing requested development was completed.  However, the February 2017 Board remand decision also requested that the AOJ make a determination as to whether the Veteran failed to appear "without good cause."  Although the Board acknowledges that the March 2017 Supplemental Statement of the Case (SSOC) does not make a specific finding with regard to good cause, it does make findings that the Veteran was notified of the date of his VA examination, that the Veteran had responded to the October 2016 SSOC informing him that he was scheduled for a VA examination for which he did not appear without submitting any additional evidence, and that there is documentation of that written notice of examination time and date was mailed to the Veteran along with several voicemails prior to his scheduled VA examination.  Based on the foregoing, the Board finds that the March 2017 SSOC is substantially but not strictly complaint with the February 2017 Board remand directive.  Moreover, there is now sufficient documentation in the claims file regarding the Veteran's failure to appear such that compliance with the "good cause" directive is no longer necessary.  Accordingly, the Veteran has been afforded sufficient due process with regard to the August 2015 and February 2017 Board remand directives.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

II. Standards Governing Evidentiary Analysis

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  See 38 U.S.C.A. §5107 (b); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  See id.  

Below, Part III outlines the statutes, regulations, and case law relevant to claims of service connection, and applies them to the facts of the Veteran's claim.

III. Elements of Service Connection

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for the claimed disorder, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303; see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, Veterans who have served in the Southwest Asia Theater of Operations during the Persian Gulf War from December 1, 1990 to May 31, 1991, may also establish service connection pursuant to 38 C.F.R. § 3.317 for certain indications of a qualifying chronic disability, including gastrointestinal signs and symptoms.  Notwithstanding 38 C.F.R. § 3.317, it should be noted that even where a Veteran of the Persian Gulf War does not meet the elements described below, he or she is not estopped from seeking service connection on a direct basis.  See generally Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

For the purposes of service connection under the provisions of 38 C.F.R. § 3.317, as already mentioned, the Veteran must have served in the Persian Gulf War.  The Persian Gulf War is defined as the period beginning on August 2, 1990 and ending on a date thereafter prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101 (33).  To date no such proclamation has been made.  Since the Veteran's relevant period of active duty service was from March 2003 to April 2004, he has met this element.

Second, 38 C.F.R. § 3.317 (e) requires that the Veteran have served active duty in the "Southwest Asia theater of Operations," defined as Iraq, Kuwait, Saudi Arabia, Qatar, United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and all airspace above the foregoing locations.  Here, service treatment and personnel records, and more specifically a March 2004 Post-Deployment Questionnaire reflect that the Veteran served in both Iraq and Kuwait during his active service.  Accordingly, this Veteran's service meets the second requirement of 38 C.F.R. § 3.317 (e).

Here, as previously discussed the Veteran indicated that he has loose stools, characterized elsewhere in the Veteran's post-service VA treatment records as diarrhea, and constipation.  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117 (d) warrants a presumption of service-connection.

A "qualifying chronic disability" is defined as a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) a medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms such as chronic fatigue syndrome (CFS), fibromyalgia, or, functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  38 C.F.R. § 3.317 (a)(2)(i).  Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurological signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317 (b)(1)-(13).  

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  38 C.F.R. § 3.317(a)(4).  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  Additionally, to qualify the identified qualifying disability must have become manifest during active duty service in the Southwest Asia theater of operations or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1); 81 Fed. Reg. 71,282-84 (Oct. 17, 2016).  

38 C.F.R. §  3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75  Fed. Reg. 59968-72 (Sept. 29, 2010) (amending 38 C.F.R. §  3.317 (c) to allow for presumptive service connection for nine infectious diseases.)  None of the enumerated diseases are at issue in this case.

There is no adequate medical evidence for adjudicatory purposes establishing whether the Veteran has an "undiagnosed illness," a medically unexplained chronic multi symptom illness, or a known clinical diagnosis, and as discussed above the Veteran did not appear for his scheduled August 2016 VA examination, and has not submitted any statements as to good cause.  A review of the August 2012 VA examination reveals that it does not provide sufficient information for the Board to determine whether the Veteran is entitled to service connection for a disorder for loose stools or constipation on either a presumptive or direct basis as that examination report was not responsive to the provisions of 3.317, and also did not render specific diagnoses or provide any etiology opinions with regard to direct service connection. 

In support of the above finding, the Board notes that the August 2012 examiner simply stated that the Veteran had had symptoms of diarrhea and constipation that were not diagnosed, commented that the Veteran admitted to diarrhea yet admitted to one soft bowel movement a day, and then indicated that the Veteran did not have any signs and symptoms related to a non-surgical, non-infectious intestinal disease, and affirmed that laboratory testing has not been performed.  Additionally, the August 2012 VA examination report does not contain any medical history provided by the Veteran as to the duration, quality, onset, and frequency of his symptoms, or any references to his service treatment records.  The examiner appear to have made no efforts to diagnose the Veteran with a condition or rule out other diagnoses, and it is unclear as to whether the examiner even made a finding as to whether the Veteran currently had symptoms of either diarrhea or constipation; as noted in the February 2015 Board remand decision, it appears that the examination report may have been affected by a comment accompanying the VA examination request.  As such, and given that that the Veteran failed to appear for his VA examination without good cause and further claim development is not required, the Board finds that the evidence of record is insufficient to establish service connection on either a presumptive or direct basis.  Accordingly, entitlement to service connection for a disorder characterized by loose stools and entitlement to service connection for a disorder characterized by constipation are both denied.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).





							(Continued on the next page)



RDER

Entitlement to service connection for a disorder characterized by loose bowel movements is denied.

Entitlement to service connection for a disorder characterized by constipation is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


